Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered December 27, 1995, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the trial court should have granted his motion to withdraw his guilty plea because it failed to inform him that he faced increased punishment and would not be allowed to withdraw his plea if he was rearrested pending sentence is not preserved for appellate review, as the defendant did not move to withdraw his plea on this ground (see, People v Mackey, 77 NY2d 846; People v Lopez, 71 NY2d 662; People v Granton, 236 AD2d 624; People v Mesquite, 234 AD2d 395). In any event, the defendant’s contention is without merit (see, People v Patterson, 227 AD2d 572). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.